—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 22, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the period that she was receiving unemployment insurance benefits following her separation from her husband’s business. Claimant admitted that during the applicable period she performed various activities for her husband’s business including writing checks, handling the books and making deposits (see, Matter of Kazin [Commissioner of Labor], 267 AD2d 581). Further, the record provides substantial evidence to support the conclusion that claimant made willful false statements to obtain benefits and that such benefits were, therefore, recoverable (Matter of Sherman [Commissioner of Labor], 267 AD2d 568).
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.